DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction dated 9/2/2021 has been withdrawn. All pending claims 1-20 are being examined on merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2006-0130704 (a reference cited by applicant in parent patent application 14/483,617).
With respect to claim 16, KR ‘704 teaches a method of fabricating a semiconductor device structure, comprising (see figs. 1-5 and associated text): 
forming a first gate stack 332 over a first portion (middle, under gate) of a fin structure 308 extending over a substrate 300, wherein the first portion of the fin structure interposes a second portion (left of the gate) of the fin structure and a third portion (right of the gate) of the fin structure; 
forming a first recess 314 in the second portion of the fin structure and a second recess 314 in the third portion of the fin structure; 

forming a protection layer 322 over the first source/drain structure and the second source/drain structure, wherein the forming the protection layer includes an atomic concentration of silicon different than an atomic concentration of silicon in the first source/drain structure and the second source/drain structure (since 322 is single crystalline silicon and 318 is silicon germanium alloy).
  With respect to claim 17, KR ‘704 teaches the forming the protection layer includes epitaxially growing silicon.  
Claim Rejections - 35 USC § 103
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0130704 as applied to claims 16 and 17 above, and further in view of Fukuzumi et al. (US pub 20120181602).
With respect to claim 18, KR ‘704 fails to teach the protection layer having graded or varied atomic concentration of silicon.
Fukuzumi et al. teach a silicon based layer in which the concentration of silicon is graded or varied. See para 0055.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Fukuzumi et al. into the process of KR ‘704 to achieve high melting point. See para 0055.
With respect to claim 18, KR ‘704 fails to teach the range for the thickness of the protection layer.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness of the protection layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or .

  Allowable Subject Matter
Claims 1-15 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814